[Cite as State v. Bartoe, 2012-Ohio-154.]




          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 95286




                                     STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                            vs.

                                     JACOB BARTOE
                                                  DEFENDANT-APPELLANT




                                    JUDGMENT:
                                APPLICATION DENIED


                           Cuyahoga County Common Pleas Court
                                   Case No.CR-529964
                                Application for Reopening
                                    Motion No. 446562

        RELEASE DATE: January 17, 2012
FOR APPELLANT

Jacob Bartoe
Inmate No. 584382
North Central Correctional Inst.
P. O. Box 1812
Marion, Ohio 43302

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Daniel T. Van
Justice Center, 8th Fl.
1200 Ontario Street
Cleveland, OH 44113

MARY EILEEN KILBANE, P.J.:

      {¶ 1} In State v. Bartoe, Cuyahoga County Court of Common Pleas

Case No. CR-529964, applicant, Jacob Bartoe, was convicted of two counts of

aggravated robbery and two counts of kidnapping, each with firearm and

forfeiture specifications. For the purpose of sentencing, the state elected to

go forward on one count of aggravated robbery.       This court affirmed that

judgment in State v. Bartoe, 8th Dist. No. 95286, 2011-Ohio-2521.

      {¶ 2} Although Bartoe argues that there is good cause for the untimely

filing of his application, he has filed with the clerk of this court a timely

application for reopening.    We deny the application for reopening.       As

required by App.R. 26(B)(6), the reasons for our denial follow.

      {¶ 3} Bartoe’s application does not contain “[o]ne or more assignments
of error or arguments in support of assignments of error that previously were

not considered on the merits in the case by any appellate court or that were

considered on an incomplete record because of appellate counsel’s deficient

representation” as required by App.R. 26(B)(2)(c). It is well established that

the failure to state assignments of error is a sufficient ground for denying an

application for reopening. See, e.g., State v. Fryerson, 8th Dist. No. 91960,

2009-Ohio-4227, reopening disallowed, 2010-Ohio-1852, ¶ 8.

      {¶ 4} Additionally, Bartoe did not support his application with a sworn

statement as required by App.R. 26(B)(2)(d).       The failure to support an

application for reopening with a sworn statement is a ground for denying the

application. See, e.g., State v. Thomas, 8th Dist. No. 94042, 2010-Ohio-5237,

reopening disallowed, 2011-Ohio-6070.

      {¶ 5} As a consequence, Bartoe has not met the standard for reopening.

Accordingly, the application for reopening is denied.




MARY EILEEN KILBANE, PRESIDING JUDGE

PATRICIA A. BLACKMON, A.J., AND
EILEEN A. GALLAGHER, J., CONCUR